DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHRISTOPHER WHEELER,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1549

                           [August 12, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Daniel A. Casey, Judge;
L.T. Case No. 17-004388-CT10A.

   Christopher Wheeler, Hollywood, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.